DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2019/038909 filed 10/2/2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2019-041 943 filed 3/7/2019, which papers have been placed of record in the file.  
Claims 1-18 are pending. 


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to a thermally conductive sheet.
Group II, claim(s) 10-18, drawn to a method for producing a thermally conductive sheet.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a matrix resin, thermally conductive particles of 200 parts by volume or more with respect to 100 parts by volume of the matrix resin component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Endo (US 2011/0024675), as discussed in the detailed rejection under 35 USC 103(a) below. 
During a telephone conversation with Douglas Mueller on 12/12/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Objections

Claim 6 is objected to because of the following informalities:  
Claim 6 recites in part “…when the total amount of the thermally conductive particles is taken as a parameter”, which is a conditional “when” statement. One skilled in the art may consider claim 6 to also include the situation “when” the total amount of the thermally conductive particles is not taken as a parameter. Hence, it appears Applicant may have intended to recite “…[[when]] of the total amount of the thermally conductive particles . 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part …a polymer viscosity of the matrix resin component after a crosslinking reaction in the absence of the thermally conductive particles… However, it would be unclear what a crosslinking reaction would entail. A crosslinking component is not recited in claim 1. While a crosslinking component of organohydrogenpolysiloxane is disclosed in the specification, it would be unclear if the crosslinking reaction comprises crosslinking with or without the organohydrogenpolysiloxane. 
Claims 2-9 are subsumed because of their dependence. 
Claim 4 recites in part “…polymer viscosity of the matrix resin component after a crosslinking reaction…” 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2011/0024675) as evidenced by the viscosity datasheet. 
	Regarding claim 1: Endo is directed to a thermally conductive sheet comprising:
	A matrix resin; and
	Thermally conductive particles,
	Wherein a content of the thermally conductive particles is 50-1000 parts by volume with respect to 100 parts by volume of the matrix resin.
	The organopolysiloxane has a kinematic viscosity at 25 °C of 10-100,000 mm2/s and preferably 50,000 mm2/s ([0050] Endo). For a polymer with a density of 2 g/cm3 (polymer densities rarely exceed 2 g/cm3), the dynamic viscosity can be determined to be at most 200 Pa.s, since (100,000 mm2/s).2x10-3 = 200 Pa.s. See the viscosity datasheet. Although this is not disclosed to be after a crosslinking reaction, it is not clear what a crosslinking reaction would entail. In the event the viscosity is after a crosslinking reaction with a organohydrogenpolysiloxane, it would be the Examiners position that the same crosslinking agent is used in the present invention, and therefore would be expected to have the same viscosity after a crosslinking reaction. 
	The thermal conductivity of the thermally conductive sheet is 2.0 W/m.K or more ([0110] Endo). 
	Endo doesn’t mention properties of a thermally conductive sheet with an initial thickness of 1.5 mm of Endo is compressed at a compression rate of 5.0 mm/min to measure a 50% compressive lead value, a maximum load value of 100 kPa or more and a lead value after 1 minute is more than 0kPa and 100 kPa or less.
	However, the composition of the present invention comprises an addition curing type silicone polymer, a crosslinker for component (a) of organohydrogenpolysiloxane having SiH radicals, alumina thermally conductive particles, mixed, and cured. This is substantially identical to the present invention. A summary of the two compositions is provided below: 

Present Invention
Endo
Matrix
addition curing type silicone polymer
addition curing type silicone polymer
Thermal Particles
Alumina particle size 0.1-100 um ([0054] Endo)
Alumina particle size 30-100 um
Crosslinker
Organohydrogenpolysiloxane comprising SiH groups
Organohydrogenpolysiloxane comprising SiH groups


Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Endo at least suggests when the thermally conductive sheet with an initial thickness of 1.5 mm is compressed at a compression rate of 5.0 mm/min to measure a 50% compressive lead value, a maximum load value of 100 kPa or more and a lead value after 1 minute is more than 0kPa and 100 kPa or less. 
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: The matrix resin is a silicone polymer of (a) an organopolysiloxane (abstract Endo). 
Regarding claim 3: The matrix resin is an addition curing type silicone polymer ([0047] Endo). 	Regarding claim 4: The organopolysiloxane has a kinematic viscosity at 25 C of 10-100,000 mm2/s and preferably 50,000 mm2/s ([0050] Endo). For a polymer with a density of 2 g/cm3, the dynamic viscosity can be determined to be at most 200 Pa.s, since (100,000 mm2/s).2x10-3 = 200 Pa.s. Although this is not disclosed to be after a crosslinking reaction, it is not clear what a crosslinking reaction would entail.
Regarding claim 5: Particles of metal oxide, metal hydroxide, aluminum nitride, boron nitride, and silica can be added ([0053] Endo). 
Regarding claim 6: Endo discloses the thermally conductive particles have an average particle size of 0.1-100 um and is possible to use mixture of two or more powders having different average particle size ([0054] Endo). Further, at least 30% by volume should be aluminum powder with an average particle size of 0.1-100 um ([0055] Endo). 
While Endo doesn’t specifically recite a mixture of wherein 50% by volume is less than 30 um and 50% by volume are 30-100 um, selection of this combination of particle size well within the skill level of one skilled in the art, since 1) Endo specifically teaches a mixture of different particle sizes, and 2) at least 30% by volume should be aluminum powder with an average particle size of 0.1-100 um.
Case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E).
Hence, it would have been obvious to one skilled in the art at the time the invention was filed to have selected thermally conductive particles within the scope of claim 6. 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of Takahashi et al. (US 2003/0170446). 
Regarding claim 6: Endo doesn’t specifically recite a mixture of wherein 50% by volume is less than 30 um and 50% by volume are 30-100 um. 
Takahashi is directed to a thermally conductive sheet comprising a matrix resin; and thermally conductive particles of alumina, wherein an average grain diameter (equivalent to average particle size) of 50-80 um and 5% by volume or less has a grain diameter of 30 um or less (abstract Takahashi). One skilled in the art would have been motivated to have selected this specific mixture of particle sizes in Endo to achieve superior thermal conductivity ([0020] Takahashi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the particle size distribution of Takahashi as the particles of choice in Endo. 
Regarding claim 7: The filler comprises particles having a diameter of 50-80 um and are spherical ([0008] Takahasi). 
Regarding claim 8: The fine powder having a grain diameter of 5 um or less has a non-spherical shape ([0020]-[0021] Takahashi). 
Regarding claim 9: The particles can be surface treated, including silane, titanate, etc. ([0022] Takahashi). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764